United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-408
Issued: December 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 29, 2007 appellant filed a timely appeal from the November 15, 2006 decision
of the Office of Workers’ Compensation Programs, which denied her traumatic injury claim and
a July 27, 2007 decision denying her request for an oral hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant sustained a right knee injury on September 5, 2006
in the performance of duty, as alleged; and (2) whether the Office properly denied her request for
an oral hearing as untimely filed.
FACTUAL HISTORY
On September 11, 2006 appellant, then a 53-year-old mail clerk, filed a traumatic injury
claim alleging that on September 5, 2006 she injured her right knee when she slipped while
walking down a hallway at the employing establishment.
She stopped work on
September 6, 2006.

Appellant was treated on September 6, 2006 by Dr. Scott Miller, an internist, who
obtained a history that she felt acute tenderness in the right knee while walking at work. She did
not recall twisting her leg. On examination, Dr. Miller noted swelling of the right knee with
tenderness in the medial region. He ordered diagnostic testing. On September 8, 2006
Dr. Gregory Altman, a Board-certified orthopedic surgeon, treated appellant at the request of
Dr. Miller. He obtained a history that she fell on water approximately one-month prior and
sustained a twisting injury to her right knee. Appellant denied any prior knee problems.
Dr. Altman reported that x-rays of the right knee did not reveal any bony abnormality.
A September 12, 2006 magnetic resonance imaging (MRI) scan revealed the anterior
cruciate and lateral collateral ligaments to be intact with normal chondral surfaces. A small
vertical tear of the medial meniscus was observed with degenerative lobular signals throughout
the remainder of the body of the meniscus. Medial and anterior compartment degenerative joint
disease was diagnosed with findings consistent with quadriceps tendinopathy and a possible
synovial cyst or ganglion. On September 20, 2006 Dr. Altman reviewed the MRI scan and
diagnosed a medial meniscus tear. He noted that she would be scheduled for arthroscopic
evaluation.
Nancy J. Cheskey and Gail Carr, coworkers, provided statements concerning the incident.
Ms. Cheskey stated that on September 5, 2006 she was walking down the hall with appellant,
who reached down and commented that her knee hurt. Appellant rubbed her right knee for a
minute before they walked back to her office. A nearby coworker commented that appellant was
wearing two different shoes. Ms. Cheskey did not observe appellant trip, slip or fall while they
were walking together. Ms. Carr noted that, on September 6, 2006, appellant told her that she
was experiencing knee pain following an injury in the hallway the previous day. Appellant could
not recall how she injured her knee, other than walking with Ms. Cheskey. Ms. Carr asked
Ms. Cheskey about the injury, she stated that appellant had winked at her about filling out an
accident report.
By letter dated October 2, 2006, the Office requested that appellant submit additional
evidence in support of her claim. It subsequently received a statement from Jane Rahenkamp,
manager of marketing, who spoke to appellant on September 6, 2006 and related that she was
walking down the hall with Ms. Cheskey on the prior day when she twisted her knee and almost
fell. Ms. Rahenkamp instructed appellant on filing a claim. Subsequently, Ms. Cheskey and
Ms. Carr mentioned their belief that appellant stopped work to be with her husband while he was
undergoing medical tests. Ms. Cheskey challenged appellant’s description of having twisted her
knee while walking down the hall. She informed Ms. Rahenkamp that appellant’s knee was
swollen when she arrived at work that day.
On October 5, 2006 appellant responded to the statements of her coworkers regarding the
September 5, 2006 incident. She related that she experienced terrible pain in her knee as they
were walking down the hall. Appellant grabbed onto a nearby U-cart and her knee went out
from under her. She contended that Ms. Cheskey did not assist her but walked away laughing at
her. Another coworker, James Joyce, assisted appellant back to her office. Appellant denied
wearing different styles of shoes on her feet or of complaining of knee pain to Ms. Cheskey prior
to the incident. The following day, Ms. Rahenkamp instructed appellant to notify her supervisor
and fill out an accident report. Appellant subsequently underwent medical evaluation.

2

On October 12, 2006 Dr. Altman advised that appellant was totally disabled. He noted a
history that she twisted her right knee at work on a wet floor on September 5, 2006.
In a November 15, 2006 decision, the Office denied appellant’s claim, finding that the
evidence was insufficient to establish that she sustained the September 5, 2006 incident at the
time, place and in the manner alleged.
On June 4, 2007 appellant requested an oral hearing before an Office hearing
representative. Additional evidence was submitted to the record.
In a July 27, 2007 decision, the Office denied appellant’s request for an oral hearing. It
found that her request was untimely made more than 30 days after the November 15, 2006
decision. The Office also denied the hearing on the grounds that she could submit additional
evidence with a request for reconsideration.1
LEGAL PRECEDENT -- ISSUE 1
An employee has the burden of establishing the essential elements of her claim, including
the fact that she is an “employee of the United States” within the meaning of the Federal
Employees’ Compensation Act, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty, as alleged and that any
disability or specific conditions for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of every claim for compensation
regardless of whether the claim is based on a traumatic injury or an occupational disease.3
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury while in the performance of duty. However, the
employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action.4 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie claim for compensation. The
employee has the burden of establishing the occurrence of an alleged injury at the time, place
and in the manner alleged by a preponderance of the evidence.5 An employee has not met this
burden when there are such inconsistencies in the evidence that cast serious doubt upon the
validity of the claim. However, an employee’s statement alleging that an injury occurred at a
1

The Board notes that the Office issued a December 6, 2007 decision denying appellant’s November 5, 2007
request for reconsideration. As this decision was issued after appellant filed her appeal with the Board on
August 29, 2007, it is null and void. See Douglas E. Billings, 41 ECAB 880 (1990); Oren E. Beck, 33 ECAB
1551 (1982).
2

See James P. Bailey, 53 ECAB 494 (2002).

3

See Christine S. Hebert, 49 ECAB 616 (1998).

4

See Mary Jo Coppolino, 43 ECAB 988 (1992).

5

S.B., 58 ECAB ___ (Docket No. 06-978, issued March 5, 2007).

3

given time and in a given manner is of great probative value and will stand unless refuted by
strong and persuasive evidence.6
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained injury to her right knee on September 5, 2006 while
walking down a hall at work. The Office denied her claim, finding that there were
inconsistencies in the evidence concerning how she injured her knee.
On her claim form, appellant noted that she slipped while walking in a hallway at the
employing establishment on September 5, 2006. She was accompanied by Ms. Cheskey, a
coworker, who stated that appellant reached down and commented that her knee hurt. Appellant
rubbed her knee for a moment before they walked back to her office. Ms. Cheskey advised that
she did not see appellant slip while they were walking together.7
When treated by Dr. Miller on September 6, 2006, appellant related that she felt
tenderness in her right knee while walking at work. He noted that she did not recall having
twisted her leg. However, on September 8, 2006, Dr. Altman obtained a history that appellant
had fallen on water approximately a month prior and sustained a twisting injury to the right knee.
Ms. Rahenkamp, a manager, spoke with appellant on September 6, 2005. Appellant
reported that she twisted her knee while walking with Ms. Cheskey and almost fell. When
requested to explain the discrepancies in the depiction of the September 5, 2006 incident,
appellant stated that she felt terrible pain in her right knee while walking with Ms. Cheskey and
grabbed onto a nearby cart for support when her knee went out from under her. Appellant
contended that Ms. Cheskey did not assist her and walked away.
The Board finds that there are such inconsistencies in the evidence to cast doubt upon the
validity of appellant’s claim that she sustained a right knee injury while walking at work on
September 5, 2006. Appellant’s account of having slipped or that her knee came out from under
her while walking that day was not supported by her coworker. Ms. Cheskey did not observe
appellant slip or grab onto a nearby cart for support. This evidence casts doubt on the validity of
the claim. Moreover, the histories related to appellant’s physicians are not consistent. Dr. Miller
noted that appellant did not recall twisting her right leg on September 5, 2006 when treated the
next day. This is inconsistent with appellant’s statements of how the injury occurred.
Dr. Altman obtained a history of a right knee injury approximately a month prior to September 5,
2006 after appellant slipped on water and twisted her right leg. This history is not consistent as
to the date the incident occurred. For these reasons, the Board finds that the evidence of records
does not establish that appellant sustained injury on September 5, 2006 at the time or in the
manner alleged.
6

Allen C. Hundley, 53 ECAB 551 (2002); Earl David Seal, 49 ECAB 152 (1997).

7

The mere fact that a condition manifests itself during a period of employment does not raise an inference of
causal relationship between the two. Neither the fact that a condition becomes apparent during a period of
employment nor the belief of the employee that the condition was caused or aggravated by employment factors is
sufficient to establish a causal relation. See Roy L. Humphrey, 57 ECAB 238 (2005).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant not satisfied with a decision of the
Office is entitled to a hearing before an Office hearing representative when the request is made
within 30 days after issuance of the Office’s decision.8 A claimant is not entitled to a hearing as
a matter of right if the request is not made within 30 days of the Office’s decision.9 The Office
has the discretion to grant or deny any request that is made after the 30-day period.10 The
Office’s procedures require that it exercise its discretion to grant or deny a hearing when the
request is untimely or made after reconsideration under section 8128(a).11
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim for compensation in a November 15, 2006 decision.
On June 4, 2007 appellant requested an oral hearing before an Office hearing representative. As
her request was not filed within 30 days of the November 15, 2006 decision it was untimely and
appellant was not entitled to a hearing as a matter of right. The Board has held that section
8124(b)(1) “is unequivocal in setting forth the limitation in requests for hearings….”12
The Office exercised its discretionary authority under section 8124 by considering
whether to grant a hearing. It found that appellant’s claim could equally well be addressed by
requesting reconsideration under section 8128 and submitting additional evidence. The only
limitation on the Office’s authority is reasonableness. The Board has held that it is an
appropriate exercise of such discretion to apprise an appellant of the right to further proceedings
under the reconsideration provisions of section 8128.13 There is no evidence to establish that the
Office abused its discretion in denying appellant’s request for a hearing.
CONCLUSION
The Board finds that appellant did not establish that she sustained a right knee injury on
September 5, 2006 in the manner alleged. The Board also finds that the Office properly denied
her request for a hearing under section 8124(b)(1).

8

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

9

20 C.F.R. § 10.616(b).

10

Id. See Hubert Jones, Jr., 57 ECAB 467 (2006); Andre’ Thyratron, 54 ECAB 257 (2002).

11

See Teresa M. Valle, 57 ECAB 542 (2006); Henry Moreno, 39 ECAB 475 (1988).

12

Ella M. Garner, 36 ECAB 238 (1984); Charles E. Varrick, 33 ECAB 1746 (1982).

13

See Andre’ Thyratron, supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the July 27, 2007 and November 15, 2006
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: December 16, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

